Citation Nr: 1547132	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  15-00 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.   



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty for November 1971 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans' Affairs (VA).

In December 2014, the Veteran requested a Board videoconference hearing.  His representative subsequently arranged a pre-hearing conference with the undersigned held on October 27, 2015.  Then, on October 28, 2015, the representative filed a request: requesting a favorable decision on the claim on appeal with waiver of the Board videoconference hearing and informal hearing presentation.  As a favorable decision can be rendered without convening a hearing, the Board is granting the representative's request.  Appeals must be considered in docket number order, but may be advanced in good or sufficient cause is shown.  38 U.S.C.A. § 7107 and 38 § 20.900(c) (2015).  At the prehearing conference in October 2015, good or sufficient cause has been shown and thus the motion to advance the appeal on the Board's docket is granted. 


FINDING OF FACT

The Veteran's current hearing loss is reasonably shown to be related to noise exposure in service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A May 2014 VA audiological examination reasonably indicates that the Veteran has a current bilateral hearing loss disability in both ears.  38 C.F.R. § 3.385.  He is also reasonably shown to have noise exposure during service as he served as a power generator operator.  Additionally, at his August 1973 separation examination, he was found to have decreased hearing bilaterally.  There are conflicting medical opinions of record concerning whether a nexus exists between the Veteran's current hearing loss and in-service noise exposure, with a May 2014 audiologist finding that such a relationship was at least as likely as not and a November 2014 audiologist finding that such a relationship was less likely than not.  Consequently, the evidence is in equipoise as to whether such a relationship exists.  Accordingly, resolving any reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.385; Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany v. Brown, 9 Vet. App. 518 (1996).
   
The Board notes that the May 2014 VA audiologist, while finding that the Veteran did have a hearing loss disability, indicated that she was not able to discern the degree of this disability as the results of his hearing tests were inconsistent.  This finding relates to the degree of the Veteran's now service-connected hearing loss disability, which may need to be clarified through further audiological testing.  

ORDER

Service connection for bilateral hearing loss is granted.    


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


